The Honorable       Tom Hamilton                     Opinion    No. M-   872
District   Attorney
64th Judicial District                                Re:   Distribution   of fines collected
Halt County Courthouse                                      in District  Court for violation
Pla inv icw, Texas                                          of the Texas Motor Carrier
                                                            Act, Article 911b, V. C. S.,
                                                            and Article   1690b, V. P. C.

Dear   Mr.   Hamilton:

     You have requested     an opinion of this office as to the disposition     of fines
assessed   and collected    under the Texas Motor Carrier      Act, collectively
Article 911b, Vernon’s       Civil Statutes, and Articles  1690b and 1690f, Vernon’s
Penal Code.

     There are a variety of fines or penalties          which may be assessed       and
collected    for violations   of the Texas Motor Carrier        Act. Subsection      (a) of
Article   1690b and Article 1690f. Vernon’s Penal Code, provide for fines to be
assessed     as misdemeanor       criminal   penalties.    Subsections    (b) and (c) of
Article 1690b set out the civil sanctions          imposed for violations     of the Texas
Motor Carrier       Act.    While your letter refers     to only those fines collected      as
civil penalties    we think that under Section 17, Subsection          (c), of Article 911b,
the disposition     of all fines and penalties     should be the same.       This Section of
the Motor Carrier        Act provides    as is here pertinent:
         1,
           .     all fines and penalties   collected under the provisions
         of this Act shall be payable to the State Treasurer     at Austin,
         and credited    to the fund to be known and designated   as the
         ‘Motor Carrier      Fund’, which fund is appropriated   for the pur-
         pose of carrying     out the terms of this Act.     .”

    Quite clearly by this language the Legislature    has specifically spelled out
the disposition  and purpose of fines collected  under the Texas Motor Carrier
Act. WC feel that this legislative   mandate should be followed and should



                                         -4251-
Honorable    Tom Hamilton,       page 2   (M-872)


control here. just as was held in Attorney General’s   Opinion No. M-560
(1970) over the more gcnernl provisions   of Articlc 1007, Vernon’s Code of
Criminal   Procedure.

     Several opinions have been issued by this office on the subject of reten-
tion of fees or commissions       by local officials   out of”fines or penalties    col-
lected for the State by such official.      Attorney General Opinion No. O-48
(1939) considered    the question of the responsibility      of the Justice of the Peace
to deduct 10 per cent of the fines collected        under Article    1690b and pay that
amount into the officer’s    salary fund of his county.       This opinion concluded
that under Article 950 of the 1925 Code of Criminal           Procedure    and Article
3912e, Sections 3, 4 and 5, Vernon’s Civil Statutes,            a Justice of the Peace
had the duty to deduct 10 per cent of fines collected         under Article 1690b and
pay the same into the officer’s      salary fund of his county and, further,        that
upon his failure to accomplish      this the same amount could be deducted from
the salary of such officer.

      Attorney General Opinion No. O-360 (1939) considered                the question of
what disposition      should be made of fines collected       by a Justice of the Peace
for violations     of the Motor Carrier       Act and merely concluded that all fines
collected    for violation    of the Motor Carrier     Act should be deposited        with
the State Treasurer        at Austin after deducting commissions           as allowed by
law. The “commissions            as allowed by law” referred       to in this opinion were
apparently     those provided      in Article 950 of the 1925 Code of Criminal          Pro-
cedure,     namely,     10 per cent and 5 per cent to be retained        by the District
Attorney and District        Clerk, respectively,     out of fines collected      for the
State by such officers.         Later in the same year Attorney General Opinion
No. O-1258 (1939) was issued considering             the same question and concluded
that Section 17 (c) of Article 911b directly         answered    the question with the
result that “all fines and penalties         which are collected     for violations    of the
provisions     of this Act must be paid to the State Treasurer           at Austin and
credited    to the Motor Carrier       Fund.”

      Finally,     4ttorney    General Opinion No. M-560 (1970) considered            the
right, by virtue of Article 1007 of the 1965 Code of Criminal                Procedure,     of
a District      Attorney to retain 10 per cent of civil penalties       collected     by him in
suits brought under Article 7621d- 1, Vernon’s Civil Statutes.                 Article 950
(referred      to in the two preceding      opinions) was the predecessor       of Article
1007 referred        to in this opinion.     This latter opinion concluded that Article
7621d-1 contained          specific provisions    dealing with the disposition     of fines




                                          -4252-
    ,




I




        Honorable       Tom Hamilton,       page 3 (M- 872)


        collected   under that Article and, thcrcfore,    controlled    over the more general
        provisions    of Article  1007 of the Code of Criminal     Proccdurc.   Therefore,   a
        District   Attorney did not have the right to retain a perccntagc      of moneys
        collected   as civil penaltics  on behalf of the State.

              We therefore   follow and affirm Attorney General Opinions Nos.O-1258                 and
        also M-560, wherein the applicable         principle   of statutory     construction    was
        declared    that the specific prevails    over a general statute,        and we overrule
        Opinions Nos.O-48 and O-360, r-caching the conclusion               that neither the Dis-
        trict Attorney nor the District      Clerk may retain any percentage             of the moneys
        collected   as fines, forfeitures,     or penalties  recovered      in actions brought for
        violation  of the Texas Motor Carrier        Act.

                                                  SUMMARY

                         Article 911b, Section 17 (c), Vernon’s            Civil Statutes,
                    requires    that all fines and penalties      collected    thereunder
                    shall be paid to the State Treasurer,          and contains the
                    specific provisions      dealing with the proper distribution          or
                    allocation    of fines and penalties    collected     under the pro-
                    visions of the Texas Motor Carrier           Act; this provision
                    controls    over the more general provisions           of Article   1007,
                    Vernon’s Code of Criminal         Procedure.

                          Neither the District   Attorney nor the District   Clerk may
                    retain a percentage     of any penalty or fine collected   in any
                    suit brought on behalf of the State of Texas for violations       of
                    the Texas Motor Carrier        Act.

                         Attorney General Opinions Nos.            O-1258 and M-560 are
                    affirmed    and Nos. O-48 and O-3              re overruled.
                                                     ,P




        Prepared      by James    M. Mabry
        Assistant     Attorney    General
                                                               .



                                                     -4253-
Honornblc    Tom Hamilton,      pngc 4 (M- 872)


A PPROVEI):
OPINION COM-&lITTE E

Kerns Taylor,      Chairman
W. E. Allen,      Co-Chairman

James H. Cowden
Ben Harrison
James Quick
S. J. Aronson

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED      WALKER
Executive   Assistant

NOLA WHITE
First Assistant




                                       -4254-